Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60 - 63, 65, 68, 71, 75, 76, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (US 2006/0159523).
Regarding claim 60, Dixon discloses a subsea riser (1142) incorporating a hogbend support (truss arch 1140) positioned under a hogbend region of the subsea riser, the hogbend support comprising at least two hogbend support elements that are coupled end-to-end to allow relative pivotal movement, each support clement comprising: a riser support (support structure 1144, support bars 1146) disposed in a longitudinally extending open-ended gap between buoyancy tanks (buoyancy modules 1150) of the support element that are disposed on opposite sides of the gap; and coupling formations (hinge joints 1154; not labeled in Fig. 11C) on at least one end of the support element for coupling the support element to a like support element to allow relative pivotal movement between the coupled support elements, so that the gaps of coupled support elements align to define an upwardly opening, longitudinally extending groove (Fig. 11C; paragraph 0176). Examiner maintains that the purpose of a hinge joint is to allow pivotal movement between adjacent elements and, therefore, the hinge joint as disclosed by Dixon reads on the claimed “coupling formations”.
Regarding claim 61, Dixon further discloses the buoyancy tanks (1150) are substantially symmetrical about an upright longitudinal plane that extends along the riser support (Fig. 11C).
Regarding claim 62, Dixon further discloses each buoyancy tank (1150) has a center of buoyancy at a level above a base of the riser support (1144, 1146) (Fig. 11C).
Regarding claim 63, Dixon further discloses the riser support (1144, 1146) is suspended between the buoyancy tanks (1150) (Fig. 11C).
Regarding claim 65, Dixon further discloses the riser support (1144, 1146) is formed integrally with the buoyancy tanks (1150) (Fig. 11C).
Regarding claim 68, Dixon further discloses the coupling formations (1154; unlabeled in Fig. 11C) are arranged for hinged connection to complementary coupling formations (1154) of a like support element (Fig. 11C; paragraph 0176).
Regarding claim 71, Dixon further discloses the buoyancy tanks (1150) of each support element are separate from each other (Fig. 11C).
Regarding claim 75, Dixon discloses a subsea riser (pipeline 1142) (Fig. 11C; paragraph 0176). Examiner takes the position that claim 75 is a product-by-process claim and the process by which the subsea riser is made lacks criticality in an apparatus claim.

2113 Product-by-Process Claims

PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE

MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE

IMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 76 and 79, Dixon further discloses the riser being of wave configuration (arch 1140) (Fig. 11C; paragraph 0176).

Claims 76 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2011/0146797). Tan teaches a riser (100) being of lazy-wave configuration (Fig. 2; paragraphs 0026 and 0034). Examiner notes that a lazy-wave configuration is a type of wave configuration and, therefore, Tan teaches both a lazy-wave configuration and a wave configuration. Examiner takes the position that claims 76 and 77 are product-by-process claims and the process by which the subsea riser is made lacks criticality in an apparatus claim.
2113 Product-by-Process Claims

PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE

MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE

IMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 60 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dixon et al.  The embodiment of Fig. 11B  of Dixon discloses a subsea riser (pipeline 1130) incorporating a hogbend support positioned under a hogbend region of the subsea riser, the hogbend support comprising at least two hogbend support elements that are coupled end-to-end to allow relative pivotal movement, each support clement comprising: a riser support (tubes 1128, support structure 1132) disposed in a longitudinally extending open-ended gap between buoyancy tanks (buoyancy modules 1124) of the support element that are disposed on opposite sides of the gap; and coupling formations (hinge joints 1126) on at least one end of the support element for coupling the support element to a like support element to allow relative pivotal movement between the coupled support elements, so that the gaps of coupled support elements align to define an upwardly opening, longitudinally extending groove (Fig. 11B; paragraph 0175). Examiner maintains that the purpose of a hinge joint is to allow pivotal movement between adjacent elements and, therefore, the hinge joint as disclosed by Dixon reads on the claimed “coupling formations”. Examiner notes that the hinge joints as disclosed by Dixon allow pivotal movement before the tie rods are attached and since the claims do not require pivotal movement to be allowed to occur at all times, the apparatus as disclosed by Dixon reads on the claim limitations.  Assuming arguendo that the tie bars as illustrated in Fig. 11B would prevent pivotal movement between the coupled support elements, the embodiment of Fig. 11C of Dixon teaches hogbend support elements that are coupled end-to-end to allow pivotal movement using hinge joints (1154) without the use of tie bars.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Fig. 11B of Dixon so that adjacent support elements are only connected via hinge joints as taught by the embodiment Fig. 11C to allow for a wider range of relative movement between the adjacent support elements.

Claims 64 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. in view of Go et al. (KR 20120039827).
Regarding claim 64, the embodiment of Fig. 11B of Dixon discloses all of the claim limitations except the riser support is defined by a band that extends sinuously across the gap between the buoyancy tanks. Go teaches the riser support is a band (buoy 8 comprising a band that extends around the bottom half of the riser) that extends sinuously (the outer surface of buoy 8 has a sinuous form) across the gap between the buoyancy tanks (Fig. 3b; second to last paragraph of the Description of Embodiments section of the translated specification). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy tanks as disclosed by Dixon with the sinuous band as taught by Go to provide uniform buoyancy along the length of the riser and to prevent lateral movement of the riser within the support element.
Regarding claim 72, the embodiment of Fig. 11B of Dixon discloses all of the claim limitations except the buoyancy tanks of each support element are conjoined with each other. Go teaches the buoyancy tank (buoy 87) comprises a plurality of volumes; i.e. each buoyancy volume is equal to one fourth of the total volume of the buoy) of each support element are conjoined with each other (Fig. 3b; second to last paragraph of the Description of Embodiments section of the translated specification). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy tanks as disclosed by Dixon with the conjoined buoyancy volumes as taught by Go to provide uniform buoyancy along the length of the riser and to prevent lateral movement of the riser within the support element.

Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al.
Regarding claim 66, the embodiment of Fig. 11C as taught by Dixon discloses all of the claim limitations except downwardly converging walls. The embodiment of Fig. 11E of Dixon teaches a riser support comprising downwardly converging walls (walls of arcuate cradle 1186) (Fig. 11E; paragraph 0178). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Fig. 11C of Dixon with the downwardly converging walls as taught by Fig. 11E of Dixon to prevent lateral movement of the pipeline within the riser support.
Regarding claim 67, the embodiment of Fig. 11C of Dixon fails to explicitly teach the walls of the riser support are at an angle of from 50 degrees to 80 degrees to the horizontal. Examiner takes the position that the specific angle, or range of angles, lacks criticality in the claims and is a design consideration within the skill of the art based upon properties of the pipeline (such as size and shape) to be supported by the riser support. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 69, 70, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. in view of Peck et al. (US 3,765,185).
Regarding claims 69 and 70, the embodiment of Fig. 11C of Dixon discloses all of the claim limitations except an inlet for deballasting fluid, in fluid communication with two of the buoyancy tanks and a manifold between the inlet and the buoyancy tanks. Peck teaches an inlet (line 120), in fluid communication with two of the buoyancy tanks (buoyancy compartments 100, 102, 104, 106), and a manifold (valves 150, 155) between the inlet and the buoyancy tanks (Fig. 4; col. 3, line 26 - col. 4, line 41) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the inlet and manifold as taught by Peck to control the position and shape of a riser within a body of water.
Regarding claim 73, the embodiment of Fig. 11C of Dixon fails to disclose the buoyancy tanks of each support element are in fluid communication with each other. Peck teaches the buoyancy tanks (100, 102, 104, 106) of each support element (buoyancy mechanism 80) are in fluid communication with each other (Fig. 4; col. 3, line 26 - col. 4, line 41) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the fluid communication between buoyancy tanks of each support element as taught by Peck to control the position and shape of a riser within a body of water.

Claims 69, 70, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. in view of Tan al. (US 2019/0195025).
Regarding claims 69 and 70, the embodiment of Fig. 11C of Dixon discloses all of the claim limitations except an inlet for deballasting fluid, in fluid communication with two of the buoyancy tanks, and a manifold between the inlet and the buoyancy tanks. Tan teaches an inlet (conduit 1008), in fluid communication with multiple buoyancy tanks (buoyancy modules 502), and a manifold (valves 504) between the inlet and the buoyancy tanks (Fig. 10; paragraphs 0063 - 0067 and 0102) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the inlet and manifold as taught by Tan to control the position and shape of a riser within a body of water.
Regarding claim 74, the embodiment of Fig. 11C of Dixon fails to disclose buoyancy tanks of different support elements are in fluid communication with each other. Tan teaches buoyancy tanks (502) of different support elements (each buoyancy element 502 and the associated unlabeled connectors is a separate support element) are in fluid communication with each other (Fig. 10; paragraphs 0063 - 0067 and 0102) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the fluid communication between buoyancy tanks of different support elements as taught by Tan to control the position and shape of a riser within a body of water.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. in view of Zhang et al. (US 2016/0258553). The embodiment of Fig. 11C of Dixon discloses a riser (1142) incorporating the support of claim 60 (see rejection of claim 60 above) (Fig. 11C; paragraph 0176). Dixon fails to disclose a lazy-wave configuration. Zhang teaches a riser support (riser assembly 800) comprising a plurality of buoyancy modules (808), the riser support being of lazy-wave configuration (Fig. 8a; paragraphs 0094 - 0100). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the riser comprising a wave configuration as taught by Dixon with the lazy-wave configuration as taught by Zhang as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claims 60 - 63, 65 - 71, 73 - 77, 79, and 80 have been considered but are moot because a different embodiment (Fig. 11C) as disclosed by Dixon has been used to reject the aforementioned claims.

Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Dixon arch must be completed, including fitting the tie bars, before the arch can be placed under a riser as shown in Fig. 11B of Dixon et al. (US 2006/0159523) and, when the tie bars are present, relative movement between elements of the arch is prevented. Examiner replies that it would be possible to make at least minor adjustments to the tie bars when the tie bars are connected to adjacent elements of the arch and the subsea riser is positioned above the hogbend support. Therefore, the apparatus as disclosed by Dixon reads on the claim limitations.  Examiner takes the position that it would have been pointless for Dixon to have made hinged connections between adjacent support structures unless he intended to allow pivotal movement between adjacent support structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/2/2022